UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):June 16, 2010 MEREDITH CORPORATION (Exact name of registrant as specified in its charter) IOWA 1-5128 42-0410230 (State or other jurisdiction of incorporation or organization) (Commission file number) (I.R.S. Employer Identification No.) 1716 Locust Street, Des Moines, Iowa 50309-3023 (Address of principal executive offices) (Zip Code) (515) 284-3000 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01 Entry into a Material Definitive Agreement On June16, 2010, Meredith Corporation (Meredith or the Company) entered into a revolving credit agreement (Credit Agreement) with a group of banks including Bank of America, N.A., as Administrative Agent and L/C Issuer, to replace the Company’s prior revolving credit facility. This facility has capacity for up to $150 million outstanding with an option to request up to another $150 million. The interest rate on the Credit Agreement is variable based on London Interbank Offered Rate (LIBOR) and Meredith's debt to trailing 12 month EBITDA ratio. The Credit Agreement expires on June16, 2013. Amounts to be borrowed under the Credit Agreement will be used for general corporate purposes as determined by the Company. The foregoing description of the Credit Agreement does not purport to be complete and is subject to, and qualified in its entirety by, the full text of the Credit Agreement which is attached hereto as Exhibit No.4.1 and incorporated herein by reference. Item 2.03 Creation of a Direct Financial Obligation or an Obligation under an Off-Balance SheetArrangement of a Registrant The information set forth under Item 1.01 above relating to the Company’s entry into the Credit Agreement is hereby incorporated by reference into this Item 2.03. Item 9.01 Financial Statements and Exhibits (c) Exhibits Credit Agreement dated as of June 16, 2010, among Meredith Corporation and a group of banks including Bank of America, N.A., as Administrative Agent and L/C Issuer SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. MEREDITH CORPORATION Registrant /s/ Joseph H. Ceryanec Joseph H. Ceryanec Vice President - Chief Financial Officer (Principal Financial and Accounting Officer) Date:June 18, 2010 Index to Exhibits Exhibit Number Item Credit Agreement dated as of June 16, 2010, among Meredith Corporation and a group of banks including Bank of America, N.A., as Administrative Agent and L/C Issuer
